   Case 4:20-cv-04084-LLP Document 1 Filed 05/27/20 Page 1 of 7 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH DAKOTA
                                  SOUTHERN DIVISION




  UNITED STATES OF AMERICA,

                         Plaintiff,

                 v.

  CHAMBERLAIN SCHOOL DISTRICT; JIM                              Civil Action No. 4:20-cv-4084
  ANDERSON, JAY BLUM, JERRI ANN HAAK,
  ERIC MILLER, JOEL PAZOUR, ANNETTE
  PRIEBE, and KEITH REUER, in their official
  capacities as members of the Chamberlain School
  Board,

                         Defendants.



                                           COMPLAINT

       The United States of America, plaintiff herein, alleges:

       1.      The Attorney General files this action pursuant to Section 2 and Section 12(d) of

the Voting Rights Act, 52 U.S.C. §§ 10301 and 10308(d).

       2.      Section 2 of the Voting Rights Act prohibits enforcement of any voting

qualification, prerequisite to voting, standard, practice, or procedure that results in the denial or

abridgment of the right to vote on account of race, color, or language minority status.

       3.      In this action, the United States challenges the at-large method of electing

members of the school board of the Chamberlain School District because it violates Section 2 of

the Voting Rights Act.
    Case 4:20-cv-04084-LLP Document 1 Filed 05/27/20 Page 2 of 7 PageID #: 2




                                 JURISDICTION AND VENUE

        4.      This Court has original jurisdiction of this action under 28 U.S.C. §§ 1331, 1345,

and 2201(a) and 52 U.S.C. § 10308(f).

        5.      Venue is proper in this Court under 28 U.S.C. §§ 122(2) and 1391(b).

                                            PARTIES

        6.      The Voting Rights Act authorizes the Attorney General to file a civil action on

behalf of the United States of America seeking injunctive, preventive, and permanent relief for

violations of Section 2 of the Act. 52 U.S.C. § 10308(d).

        7.      The Chamberlain School District is a political and geographical subdivision of the

State of South Dakota; it encompasses portions of Brule, Buffalo, and Lyman Counties.

        8.      Jim Anderson, Jay Blum, Jerri Ann Haak, Eric Miller, Joel Pazour, Annette

Priebe, and Keith Reuer are the current members of the Chamberlain School Board, which is the

governing body of the Chamberlain School District. S.D. Codified Laws §§ 13-8-1, 13-8-2;

Chamberlain School District 07-1 Bd. Policies (“CSD Policy”) §§ BB, BBA. They are sued in

their official capacities.

                                        ALLEGATIONS

        9.      According to the 2010 Census, the Chamberlain School District had a total

population of 6,044, of whom 3,763 (62.3%) were white, 2,138 (35.4%) were American

Indian/Alaska Native, and 139 (2.3%) were members of other racial groups. The total voting-

age population was 4,297, of whom 2,981 (69.4%) were white, 1,244 (29.0%) were American

Indian/Alaska Native, and 71 (1.7%) were members of other racial groups.




                                                 2
   Case 4:20-cv-04084-LLP Document 1 Filed 05/27/20 Page 3 of 7 PageID #: 3




        10.    The Chamberlain School Board is composed of seven members elected on an at-

large basis in non-partisan contests by all voters in the Chamberlain School District. CSD Policy

§ BB.

        11.    Members of the Chamberlain School Board serve staggered, three-year terms.

Every year, two or three seats on the Chamberlain School Board are open. CSD Policy §§ BB,

BBB; see also S.D. Codified Laws § 13-8-2. No election is held if seats are uncontested. S.D.

Codified Laws § 13-7-9.

        12.    South Dakota law does not mandate the current at-large method of electing the

Chamberlain School Board. See S.D. Codified Laws § 13-8-7.1.

        13.    The American Indian population of the Chamberlain School District is

sufficiently large and geographically compact to constitute a majority of the voting-age

population in two single-member districts under an illustrative seven-district plan.

        14.    School board elections are marked by a pattern of racially polarized voting. The

American Indian population in the Chamberlain School District is politically cohesive in those

elections while the white population votes sufficiently as a bloc in those elections to usually

defeat the preferred candidate of American Indian voters.

        15.    Since at least 2007, only one American Indian candidate has won an election for

the Chamberlain School Board.

        16.    American Indian residents in South Dakota have historically suffered from

official discrimination affecting the right to vote.

        17.    Significant socioeconomic disparities exist between white and American Indian

residents of the Chamberlain School District in areas such as education and employment. Such




                                                   3
    Case 4:20-cv-04084-LLP Document 1 Filed 05/27/20 Page 4 of 7 PageID #: 4




disparities hinder the current ability of American Indian citizens in the School District to

participate effectively in the political process.

        18.       The Chamberlain School District’s method of election is characterized by the use

of practices and procedures that have the result of impairing American Indian electoral

opportunities. These include, but are not limited to, at-large elections, staggered terms, and off-

year elections.

        19.       The at-large method of electing the Chamberlain School Board dilutes the voting

strength of American Indian citizens.

                                         CAUSE OF ACTION

        20.       Under the totality of circumstances, the current at-large method of electing the

Chamberlain School Board violates Section 2 of the Voting Rights Act, 52 U.S.C. § 10301,

because it results in the Chamberlain School District’s American Indian citizens having less

opportunity than other members of the electorate to participate in the political process and to

elect representatives of their choice.

        21.       Unless enjoined by order of this Court, Defendants will continue to violate

Section 2 of the Voting Rights Act by administering, implementing, and conducting future

elections for the Chamberlain School Board using an at-large method of election.

                                       PRAYER FOR RELIEF

        WHEREFORE, the United States prays that the Court enter an order:

        (1)       Declaring that the at-large method of electing the Chamberlain School Board

                  violates Section 2 of the Voting Rights Act, 52 U.S.C. § 10301;

        (2)       Enjoining Defendants, their agents and successors in office, and all persons acting

                  in concert with them from administering, implementing, or conducting any future




                                                    4
   Case 4:20-cv-04084-LLP Document 1 Filed 05/27/20 Page 5 of 7 PageID #: 5




            elections for the Chamberlain School Board under the at-large method of election;

      (3)   Ordering Defendants to devise and implement a method of election for the

            Chamberlain School Board that complies with Section 2 of the Voting Rights Act;

            and

      (4)   Granting such additional relief as the interests of justice may require.



Date: May 27, 2020


RONALD A. PARSONS, JR.                            ERIC S. DREIBAND
United States Attorney                            Assistant Attorney General
District of South Dakota                          Civil Rights Division

                                                  ELLIOTT M. DAVIS
________________________________                  Special Counsel
ALISON J. RAMSDELL
Assistant U.S. Attorney
Civil Rights Coordinator
325 S. First Avenue
                                                  T. CHRISTIAN HERREN, JR.
Sioux Falls, SD 57104
                                                  ROBERT S. BERMAN
                                                  MAURA EILEEN O’CONNOR
                                                  ELIZABETH M. RYAN
                                                  Attorneys, Voting Section
                                                  Civil Rights Division
                                                  U.S. Department of Justice
                                                  150 M Street NE/8.926
                                                  Washington, D.C. 20530
                                                  Eileen.O’Connor2@usdoj.gov
                                                  202-305-2526




                                              5
                         Case 4:20-cv-04084-LLP Document 1 Filed 05/27/20 Page 6 of4:20-cv-4084
                                                                                     7 PageID #: 6
-6    5HY                                                           &,9,/ &29(5 6+((7
7KH -6  FLYLO FRYHU VKHHW DQG WKH LQIRUPDWLRQ FRQWDLQHG KHUHLQ QHLWKHU UHSODFH QRU VXSSOHPHQW WKH ILOLQJ DQG VHUYLFH RI SOHDGLQJV RU RWKHU SDSHUV DV UHTXLUHG E\ ODZ H[FHSW DV
SURYLGHG E\ ORFDO UXOHV RI FRXUW 7KLV IRUP DSSURYHG E\ WKH -XGLFLDO &RQIHUHQFH RI WKH 8QLWHG 6WDWHV LQ 6HSWHPEHU  LV UHTXLUHG IRU WKH XVH RI WKH &OHUN RI &RXUW IRU WKH
SXUSRVH RI LQLWLDWLQJ WKH FLYLO GRFNHW VKHHW (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

, D      3/$,17,))6                                                                                          '()(1'$176
                                                                                                             Chamberlain School District, Jim Anderson, Jay Blum, Jerri Ann Haak,
United States of America                                                                                     Eric Miller, Joel Pazour, Annette Priebe, and Keith Reuer, in their
                                                                                                             official capacities as members of the Chamberlain School Board
      E &RXQW\ RI 5HVLGHQFH RI )LUVW /LVWHG 3ODLQWLII                                                         &RXQW\ RI 5HVLGHQFH RI )LUVW /LVWHG 'HIHQGDQW Brule, Buffalo & Lyman, SD
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              127(      ,1 /$1' &21'(01$7,21 &$6(6 86( 7+( /2&$7,21 2)
                                                                                                                         7+( 75$&7 2) /$1' ,192/9('

      F $WWRUQH\V (Firm Name, Address, and Telephone Number)                                                   $WWRUQH\V (If Known)
                                                                                                             Rodney Freeman
see attached                                                                                                 Churchill, Manolis, Freeman, Kludt & Burns, LLP
                                                                                                             333 Dakota Ave. S., 2nd Floor, P.O. Box 176, Huron, S.D. 57350

,, %$6,6 2) -85,6',&7,21 (Place an “X” in One Box Only)                                         ,,, &,7,=(16+,3 2) 35,1&,3$/ 3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u      8 6 *RYHUQPHQW                u      )HGHUDO 4XHVWLRQ                                                                     37)       '()                                           37)      '()
          3ODLQWLII                             (U.S. Government Not a Party)                        &LWL]HQ RI 7KLV 6WDWH         u        u        ,QFRUSRUDWHG or 3ULQFLSDO 3ODFH       u      u 
                                                                                                                                                         RI %XVLQHVV ,Q 7KLV 6WDWH

u      8 6 *RYHUQPHQW                u      'LYHUVLW\                                              &LWL]HQ RI $QRWKHU 6WDWH          u     u       ,QFRUSRUDWHG and 3ULQFLSDO 3ODFH    u      u 
          'HIHQGDQW                             (Indicate Citizenship of Parties in Item III)                                                             RI %XVLQHVV ,Q $QRWKHU 6WDWH

                                                                                                     &LWL]HQ RU 6XEMHFW RI D           u     u       )RUHLJQ 1DWLRQ                      u      u 
                                                                                                       )RUHLJQ &RXQWU\
,9 1$785( 2) 68,7 (Place an “X” in One Box Only)                                                                                             &OLFN KHUH IRU 1DWXUH RI 6XLW &RGH 'HVFULSWLRQV
           &2175$&7                                             72576                                  )25)(,785(3(1$/7<                         %$1.5837&<                    27+(5 67$787(6
u    ,QVXUDQFH                        3(5621$/ ,1-85<               3(5621$/ ,1-85<               u  'UXJ 5HODWHG 6HL]XUH          u  $SSHDO  86&           u  )DOVH &ODLPV $FW
u    0DULQH                       u    $LUSODQH                u  3HUVRQDO ,QMXU\                RI 3URSHUW\  86&         u  :LWKGUDZDO                 u  4XL 7DP  86&
u    0LOOHU $FW                   u    $LUSODQH 3URGXFW              3URGXFW /LDELOLW\         u  2WKHU                                86&                         D
u    1HJRWLDEOH ,QVWUXPHQW                 /LDELOLW\              u  +HDOWK &DUH                                                                                   u  6WDWH 5HDSSRUWLRQPHQW
u    5HFRYHU\ RI 2YHUSD\PHQW      u    $VVDXOW /LEHO                3KDUPDFHXWLFDO                                                  3523(57< 5,*+76                u  $QWLWUXVW
           (QIRUFHPHQW RI -XGJPHQW            6ODQGHU                      3HUVRQDO ,QMXU\                                               u  &RS\ULJKWV                 u  %DQNV DQG %DQNLQJ
u    0HGLFDUH $FW                 u    )HGHUDO (PSOR\HUV¶            3URGXFW /LDELOLW\                                             u  3DWHQW                     u  &RPPHUFH
u    5HFRYHU\ RI 'HIDXOWHG                 /LDELOLW\              u  $VEHVWRV 3HUVRQDO                                             u  3DWHQW  $EEUHYLDWHG       u  'HSRUWDWLRQ
        6WXGHQW /RDQV                u    0DULQH                        ,QMXU\ 3URGXFW                                                      1HZ 'UXJ $SSOLFDWLRQ       u  5DFNHWHHU ,QIOXHQFHG DQG
         ([FOXGHV 9HWHUDQV           u    0DULQH 3URGXFW                /LDELOLW\                                                     u  7UDGHPDUN                        &RUUXSW 2UJDQL]DWLRQV
u    5HFRYHU\ RI 2YHUSD\PHQW               /LDELOLW\               3(5621$/ 3523(57<                          /$%25                     62&,$/ 6(&85,7<                u  &RQVXPHU &UHGLW
        RI 9HWHUDQ¶V %HQHILWV        u    0RWRU 9HKLFOH           u  2WKHU )UDXG               u  )DLU /DERU 6WDQGDUGV          u  +,$ II                         86&  RU 
u    6WRFNKROGHUV¶ 6XLWV          u    0RWRU 9HKLFOH           u  7UXWK LQ /HQGLQJ                 $FW                          u  %ODFN /XQJ              u  7HOHSKRQH &RQVXPHU
u    2WKHU &RQWUDFW                       3URGXFW /LDELOLW\       u  2WKHU 3HUVRQDO            u  /DERU0DQDJHPHQW              u  ',:&',::  J                  3URWHFWLRQ $FW
u    &RQWUDFW 3URGXFW /LDELOLW\   u    2WKHU 3HUVRQDO                3URSHUW\ 'DPDJH                  5HODWLRQV                    u  66,' 7LWOH ;9,             u  &DEOH6DW 79
u    )UDQFKLVH                            ,QMXU\                  u  3URSHUW\ 'DPDJH           u  5DLOZD\ /DERU $FW             u  56,  J                  u  6HFXULWLHV&RPPRGLWLHV
                                     u    3HUVRQDO ,QMXU\              3URGXFW /LDELOLW\         u  )DPLO\ DQG 0HGLFDO                                                   ([FKDQJH
                                             0HGLFDO 0DOSUDFWLFH                                            /HDYH $FW                                                     u  2WKHU 6WDWXWRU\ $FWLRQV
        5($/ 3523(57<                      &,9,/ 5,*+76               35,621(5 3(7,7,216             u  2WKHU /DERU /LWLJDWLRQ          )('(5$/ 7$; 68,76              u  $JULFXOWXUDO $FWV
u    /DQG &RQGHPQDWLRQ            u    2WKHU &LYLO 5LJKWV        +DEHDV &RUSXV                u  (PSOR\HH 5HWLUHPHQW           u  7D[HV 8 6 3ODLQWLII        u  (QYLURQPHQWDO 0DWWHUV
u    )RUHFORVXUH                  u    9RWLQJ                  u  $OLHQ 'HWDLQHH                  ,QFRPH 6HFXULW\ $FW                  RU 'HIHQGDQW              u  )UHHGRP RI ,QIRUPDWLRQ
u    5HQW /HDVH (MHFWPHQW         u    (PSOR\PHQW              u  0RWLRQV WR 9DFDWH                                             u  ,56²7KLUG 3DUW\                  $FW
u    7RUWV WR /DQG                u    +RXVLQJ                      6HQWHQFH                                                              86&                u  $UELWUDWLRQ
u    7RUW 3URGXFW /LDELOLW\               $FFRPPRGDWLRQV          u  *HQHUDO                                                                                        u  $GPLQLVWUDWLYH 3URFHGXUH
u    $OO 2WKHU 5HDO 3URSHUW\      u    $PHU Z'LVDELOLWLHV    u  'HDWK 3HQDOW\                   ,00,*5$7,21                                                          $FW5HYLHZ RU $SSHDO RI
                                             (PSOR\PHQW                2WKHU                        u  1DWXUDOL]DWLRQ $SSOLFDWLRQ                                           $JHQF\ 'HFLVLRQ
                                     u    $PHU Z'LVDELOLWLHV    u  0DQGDPXV 2WKHU            u  2WKHU ,PPLJUDWLRQ                                              u  &RQVWLWXWLRQDOLW\ RI
                                             2WKHU                   u  &LYLO 5LJKWV                    $FWLRQV                                                              6WDWH 6WDWXWHV
                                     u    (GXFDWLRQ               u  3ULVRQ &RQGLWLRQ
                                                                     u  &LYLO 'HWDLQHH 
                                                                           &RQGLWLRQV RI
                                                                           &RQILQHPHQW
9 25,*,1 (Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHG IURP                 u         5HPDQGHG IURP              u  5HLQVWDWHG RU       u  7UDQVIHUUHG IURP     u  0XOWLGLVWULFW                  u  0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH &RXUW                             $SSHOODWH &RXUW                5HRSHQHG                $QRWKHU 'LVWULFW             /LWLJDWLRQ                    /LWLJDWLRQ 
                                                                                                                        (specify)                        7UDQVIHU                      'LUHFW )LOH
                                          &LWH WKH 86 &LYLO 6WDWXWH XQGHU ZKLFK \RX DUH ILOLQJ (Do not cite jurisdictional statutes unless diversity)
                                           Voting Rights Act, 52 U.S.C. § 10301
9, &$86( 2) $&7,21 %ULHI GHVFULSWLRQ RI FDXVH
                                           vote dilution under Section 2 of the Voting Rights Act
9,, 5(48(67(' ,1    u &+(&. ,) 7+,6 ,6 $ &/$66 $&7,21                                                  '(0$1'                                    &+(&. <(6 RQO\ LI GHPDQGHG LQ FRPSODLQW
     &203/$,17         81'(5 58/(  )5&Y3                                                                                                   -85< '(0$1'         u <HV      u 1R
9,,, 5(/$7(' &$6( 6
                      (See instructions):
      ,) $1<                              -8'*(                                                                                              '2&.(7 180%(5
'$7(                                                                     6,*1$785( 2) $77251(< 2) 5(&25'
05/27/2020                                                              /s/ Maura Eileen O'Connor
)25 2)),&( 86( 21/<

    5(&(,37                      $02817                                     $33/<,1* ,)3                                      -8'*(                          0$* -8'*(
   Case 4:20-cv-04084-LLP Document 1 Filed 05/27/20 Page 7 of 7 PageID #: 7




                               Attachment to Civil Cover Sheet


Section I(c) – Attorneys for the United States of America


T. Christian Herren, Jr.
Robert S. Berman
Maura Eileen O’Connor
Elizabeth M. Ryan
U.S. Department of Justice, Civil Rights Division
150 M Street NE/8.926
Washington, D.C. 20530
Eileen.O’Connor2@usdoj.gov
202-305-2526


Alison J. Ramsdell
U.S. Department of Justice, United States Attorney’s Office for the District of South Dakota
325 S. First Avenue
Sioux Falls, S.D. 57104
605-357-2338
